DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEOL et al. (2016/0282721) in view of Pawloski et al. (US 2015/0148459).
Re Claim 12, SEOL et al. disclose a method of forming a film, the method comprising: forming a flowable graphene (see Abstract)  hard mask film (12a, i.e., the hard mask formed by coating of aromatic compound that formed on substrate; see Paragraph [0058])  on a substrate (10)  by exposing the substrate to an aromatic precursor (i.e., aromatic ring containing monomer, see Paragraph [0058])  (see Figs. 1c-1d and related text in Page 4, Paragraphs [0053]-[0059])
However, SEOL et al.  do not disclose exposing the substrate to a plasma.
Pawloski et al. disclose treating of substrate with plasma either prior forming of graphene or after forming of the graphene layer over substrate in order to enhance better adherence of bonding of the graphene to the substrate (see Paragraph [0027]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide SEOL et al.  reference with exposing the substrate to a plasma as taught by Pawloski et al.  in order to enhance better adherence of bonding of the graphene to the substrate.
Re Claim 13, as applied to claim 12 above, SEOL et al. and Pawloski et al. in combination disclose all the claimed limitations including wherein the aromatic precursor comprises one or more of benzene, substituted benzene, naphthalene, substituted naphthalene, anthracene, and substituted anthracene (see Page 4, paragraphs [0059] - [0062]). 
Re Claim 14, as applied to claim 12 above, SEOL et al. and Pawloski et al. in combination disclose all the claimed limitations including wherein the aromatic precursor is selected from one or more of naphthalene, 2,6-dibromonaphthalene, trimethyl 1,3,5- benzentricarboxylate, 9,10-dibromoanthracene, benzoic acid, 2,6- ditertbutylnaphthalene, 1,3,5-trimethoxybenzene, and hexabromobenzene (see Page 4, paragraphs [0059] - [0062]). 
Re Claim 15, as applied to claim 12 above, SEOL et al. and Pawloski et al. in combination disclose all the claimed limitations including wherein the substrate (10) comprises one or more of titanium nitride (TiN), tantalum nitride (TaN), silicon (Si), cobalt (Co), titanium (Ti), silicon dioxide (SiO2), copper (Cu), and low-k dielectric materials (see Page 10, Paragraph [0119]).  
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEOL et al. (2016/0282721) in view of Pawloski et al. (US 2015/0148459) and further in view of Diankov et al. (US 2015/0247258).
Re Claims 16, as applied to claim 12 above, SEOL et al. and Pawloski et al. in combination disclose all the claimed limitations except wherein the plasma is a remote plasma,  
wherein the plasma comprises one or more of ammonia (NH3), nitrogen (N2), argon (Ar), helium (He), hydrogen (H2), carbon monoxide (CO), or carbon dioxide (CO2).
	Diankov et al. disclose using a remote plasma comprises hydrogen to treat graphene without damage (see Paragraph [0018]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide SEOL et al. and Pawloski et al. reference with remote plasma comprises hydrogen as taught by Diankov et al. in order to treat graphene without damage.
Allowable Subject Matter
Claims 1-11 and 18-20 are allowed over prior art of record.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “exposing a substrate to an aromatic precursor in a processing chamber; purging the processing chamber of the aromatic precursor; heating the substrate to a temperature less than 600 °C to polymerize the aromatic precursor and deposit a graphene hard mask film on the substrate,” as recited in claim 1, and “expose a substrate to an aromatic precursor in the processing chamber; purge the processing chamber of the aromatic precursor; heat the substrate to a temperature less than 600 °C to polymerize the aromatic precursor and deposit a graphene hard mask film on the substrate,” as recited in claim 18 respectively.
Claims 2-11, 19 and 20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kim et al. (US 2016/0211142) also disclose similar inventive subject matter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 1, 2022